DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21 and 22 recite “wherein the weakened areas are integral elements of the plug” and “the weakening means are integral elements of the plugging means” respectively.  Paragraph [0077] of applicant’s specification discloses that “the plug includes ports or weakened areas 20” from which the brewed beverage escapes and paragraph [0091] of applicant’s specification discloses that “the plug includes weakened areas configured to open after the pressurized liquid enters the beverage brewing cartridge” and that “the weakened area can be made of different or thinner material than that of the rest of the plug”.  If by “integral” the applicant means the plug would be of a one piece construction the specification does not disclose the weakened areas or weakening means are integral elements of the plug, that is built into said plug or said plugging means.  Therefore, “wherein the weakened areas are integral elements of the plug” as recited in claim 21 and “the weakening means are integral elements of the plugging means” as recited in claim 22 are seen to raise an issue of new matter and as such must be deleted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5, 7 – 9, 19, 20, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by León-Girón WO 2014/041419 (all citations to the text refer to the translation).
Regarding claims 1 and 19, León-Girón discloses a beverage brewing cartridge (35) which comprises a cartridge base (upper body 1), which has a sidewall (10) having a first open sidewall end (upper face 3, fig. 1) and a second open sidewall end (lower face 5, fig. 3) (page 8, paragraph 6).  There is a cover (9) capable of being sealed to a rim (8) of the first open sidewall end (3) (page 9, paragraph 1 – 3) and a plug (lower body 2) (page 8, paragraph 6).  In that threads (32) of the second open sidewall end (5) fit into the indentation created by the space between the threads (31) of the second sidewall end it is seen that the plug (2) is capable of being inserted into the second open sidewall end (5) (page 14, paragraph 1, fig. 1 and 2).  The beverage brewing cartridge (35) is capable of holding a beverage brewing material (espresso type coffee) (page 3, paragraph 2) when the cover (9) is sealed to the rim (8) of the first open sidewall end (3), the plug (2) is inserted into the second open sidewall end, and the cover is configured to be breached (perforated by external injection means) (page 9, paragraph 2) to allow pressurized liquid to enter the beverage brewing cartridge to brew a beverage (page 9, paragraph 3).  The plug includes weakened areas (19) capable of being opened after the pressurized liquid enters the beverage brewing cartridge to allow the brewed beverage to flow from the beverage brewing cartridge (page 11, paragraph 4 and 5).
Regarding claim 2, León-Girón discloses the plug (2) includes a first cooperative element (connection 32), the second open sidewall end includes a second cooperative element (31) (page 14, paragraph 1, fig. 1 and 2) to mutually engage to removably couple the plug to the sidewall.
Regarding claim 3, as seen in figures 1 and 2 of León-Girón the first cooperative element includes a peripheral recess (gaps between connection female 32) and the second cooperative element includes a peripheral ridge (raised portion of means 31 male thread) (page 14, paragraph 1 – 3).
Regarding claim 5, León-Girón discloses the cover (9) would be of a flexible material (page 9, paragraph 1) and that all parts, which would include the cover, would be made or aluminium (page 16, paragraph 2) which is to say the cover includes a foil.
Regarding claims 7 and 20, León-Girón discloses the cover (9) is sealed to the rim (8) of the first open sidewall end (page 9, paragraph 1 and fig. 1 and 11).
Regarding claims 8 and 9, León-Girón discloses the plug (2) is arranged in the second open sidewall end (fig. 11) and the beverage brewing cartridge further comprises beverage brewing material (expresso coffee) (page 1, paragraph 1).
Regarding claim 21, León-Girón discloses the weakened areas (membrane 14 subsequently forming perforations 19) would be integral elements of the plug in that the weakened areas are required as the sum of, that is, all the integral parts that would be required to make the plug function to be able to seal the beverage brewing cartridge.
Claim 22 is rejected for the same reasons given above in claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1 – 3, 5, 7 – 9, 19, 20, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over León-Girón WO 2014/0414419 in view of Norton et al. US 2014/0004231.
As set forth above in the rejection under 35 U.S.C. 102(a)(1) León-Girón discloses all the limitations of claims 1 and 19.  It is The Office’s position that since the threads (31) of the second open sidewall end (5) protrude out they create an indentation into the open second sidewall end created by the space between the threads (31) of the second sidewall end and in that it is seen that the threads (32) of plug (2) would fit into said indentation of the second open sidewall end León-Girón teaches a plug capable of being inserted into the second open sidewall end.  In the event that claims 1 and 19 can be construed as differing from León-Girón in the plug being capable of being inserted into the second open sidewall end Norton discloses a beverage brewing cartridge (1) which comprises a cartridge base having a sidewall (13) having an open side wall end (opening 20) and a plug (cover 40).  The beverage brewing cartridge is capable of containing a beverage brewing material when the plug is inserted into the open sidewall end (paragraph [0067] – [0072]).  Further, Norton discloses the plug is designed to be easily inserted and removed so that the beverage brewing cartridge can be reused (paragraph [0026]).  Norton is providing a plug designed to be easily inserted and removed so that the user can reuse the beverage brewing cartridge to lessen the cost and/or custom brew a coffee beverage which is applicant’s reason for providing a plug as well.  Once it was known to use a plug capable of closing an open side wall to allow a beverage brewing cartridge to be reused, the substitution of one known plug, such as the plug of León-Girón, for another known plug, such as the plug taught by Norton to obtain predictable results would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious (MPEP § 2144.06 II.).
Regarding claims 2 and 3, León-Girón in view of Norton disclose that the plug includes a first cooperative element, a peripheral recess (circumferential channel 47) and the second open sidewall end includes a second cooperative element, a peripheral ridge (rib 22) which first and second cooperative elements are capable of mutually engagement to removably couple the plug to the sidewall when the plug is inserted into the second open sidewall end (‘231, paragraph [0078] and fig. 4).
Claims 5, 7, and 20 are rejected for the same reasons given above in the rejections under 35 U.S.C. 102(a)(1).
Regarding claims 8 and 9, León-Girón in view of Norton discloses the plug (40) is arranged in the second open sidewall end (‘213, fig. 4) and the beverage brewing cartridge further comprises beverage brewing material (roast and ground coffee) (‘231, paragraph [0021]).
Regarding claims 21 and 22, as set forth above in the rejections under 35 U.S.C. 102 (a)(1) it is The Office’s position that León-Girón discloses the weakened areas would be integral elements of the plug in that the weakened areas are required as the sum of, that is all the integral parts that would be required to make the plug function to be able to seal the beverage brewing cartridge.  In the event that claim 21 could construed as differing from León-Girón it is seen that the use of a one piece construction instead of the structure disclosed in León-Girón would be merely a matter of obvious engineering choice (MPEP § 2144.04 V.B.).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over León-Girón WO 2014/0414419 in view of Norton et al. US 2014/0004231 in view of Telco US 3,811,373.
Regarding claim 4, León-Girón in view of Norton disclose the plug includes a peripheral lip spaced from the peripheral recess (‘213, paragraph [0078] and fig. 4, reference sign 45).  Claim 4 differs from León-Girón in view of Norton in the peripheral lip including gaps.  
Telco discloses a beverage brewing capsule (1) having a sidewall (3) which brewing capsule has a plug (envelope 4) having a circumferential lip (rim 6) designed to be inserted into the sidewall (3) to act as a plug of beverage brewing cartridge.  The circumferential lip further includes gaps (col. 1, ln 55 – col. 2, ln 2, and fig. 3 – 4).  Telco is providing gaps in the circumferential lip of a plug for the art recognized function of allowing the plug to more easily fit in the beverage brewing cartridge (col. 3, ln 3 – 8) which is applicant’s reason for doing so as well.  To therefore modify León-Girón in view of Norton and provide gaps in the plug portion of a beverage brewing cartridge to allow the plug to more easily fit into said cartridge as taught by Telco would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.  
With respect to the remaining recitations beginning “to allow the circumferential lip to collapse during insertion of the plug into the second open sidewall end” these are seen to be recitations regarding the intended use of the plug.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which León-Girón in view of Norton in view of Telco obviously does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “to allow the circumferential lip to collapse during insertion of the plug into the second open sidewall end”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is León-Girón in view of Norton in view of Telco and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Response to Arguments
Applicant's arguments filed 16 September 2022 have been fully and carefully considered but they are not found persuasive.
Applicant urges that the weakened areas are elements of the plug whereas the membrane (14) which functions as the weakened areas is an element of the upper body and that the perforations (19) are not weakened areas.  These urgings are not deemed persuasive.  
León-Girón discloses that critical elements of the plug are a gasket (33) and a membrane (14) which are arranged on, that is integral elements of the plug (page 15, paragraph 3 and 5).  With respect to the weakened areas, since the membrane would be opened at multiple places (perforations 19) it is seen that said membrane includes weakened areas that would allow fluid flow under pressure of the fluid alone since without said pressure fluid could not flow through the weakened areas.  Further, the comprising language of the claim does not preclude other elements from being present and integral with the plug.
Applicant urges that Norton does not provide weakened areas in a plug.  This urging is not found persuasive.
Norton was not brought to teach the provision of weakened areas in the plug but to teach the use of an easily insertable and removable plug was common, conventional, well known in the art, and that the applicant was not the first to have done so.  
Applicant urges that Telco does not disclose the use of weakened areas in a plug configured to open after the pressurized liquid enters the beverage brewing cartridge.  This urging is not deemed persuasive.
Telco was not brought to teach the use of weakened areas in a capsule plug but to teach the use of gaps in the peripheral lip of a first cooperative element was well established in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        12 December 2022




/VIREN A THAKUR/Primary Examiner, Art Unit 1792